Title: To James Madison from Thomas Jefferson, 22 July 1789
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris July 22. 1789.
My last to you was of the 18th. of June. Within a day or two after, yours of May 9. came to hand. In the rest of Europe nothing remarkeable has happened; but in France such events as will be for ever memorable in history. To begin where my last left them, the king took on himself to decide the great question of voting by persons or by orders, by a declaration made at a Seance royale on the 23d. of June. In the same declaration he inserted many other things, some good some bad. The Tiers undismayed resolved that the whole was a mere nullity, and proceeded as if nothing had happened. The majority of the clergy joined them, & a small part of the Nobles. The uneasiness produced by the king’s declaration occasioned the people to collect about the palace in the evening of the same day. The king & queen were alarmed & sent for Mr. Necker. He was conducted to & from the palace amidst the acclamations of the people. The French guards were observed to be mixed in great numbers with the people & to participate of their passions. This made so decisive an impression that the king on the 27th. wrote to the Clergy & Nobles who had not yet joined the Tiers, recommending to them to go & join them. They did so, & it was imagined all was now settled. It was soon observed however that troops, and those the foreign troops, were marching towards Paris from different quarters. The States addressed the king to forbid their approach. He declared it was only to preserve the tranquillity of Paris & Versailles; and I believe he thought so. The command of those troops was given to the Marshal Broglio, and it was observed that the Baron de Breteuil was going daily to Versailles. On the 11th. there being now 30,000 foreign troops in & between Paris & Versailles Mr. Necker was dismissed & ordered to retire privately. The next day the whole ministry was changed except Villedeuil & Barentin. Breteuil, Broglio, & Vauguyon were the principal persons named in the new. A body of cavalry were advanced into Paris to awe them. The people attacked & routed them, killing one of the cavalry and losing a French guard. The corps of French guards gathered stronger, followed the cavalry, attacked them in the street (the rue basse du rempart) & killed four. (I did not know this last fact with certainty when I wrote to mr. Jay. It is therefore not in my letter. I since have it from an eye witness.) The insurrection became now universal. The next day (the 13th.) the people forced a prison & took some arms. On the 14th. a committee was named by the city, with powers corresponding to our committees of safety. They resolve to raise a city militia of 48,000 men. The people attack the invalids & get a great store of arms. They then attack & carry the Bastille, cut off the Governor’s & Lieutenant governors heads, and that also of the Prevost des marchands discovered in a treacherous correspondence. While these things were doing here, the council is said to have been agitating at Versailles a proposition to arrest a number of the members of the states, to march all the foreign troops against Paris & suppress the tumults by the sword. But the decapitations being once known there and that there were 50, or 60,000 men in arms, the king went to the States, referred every thing to them, & ordered away the troops. The city committee named the Marquis de la Fayette commander in chief, they went on organising their militia, the tumults continued, & a noise spread about Versailles that they were coming there to massacre the court, the ministry &c. Every minister hereupon resigned & fled, the Count d’Artois Prince of Condé, Duke de Bourbon, the family of Polignacs, the Ct. de Vaudreuil, Abbé Vermont confessor of the queen and keystone of all the intrigues, all fled out of the kingdom. The king wrote to recall mr. Necker, reappointed Monmorin & St. Priest, friends of Necker, and came with the States general to Paris to satisfy the city of his dispositions. All the streets thro which he passed were lined with Bourgeois armed with guns, pistols, swords, pikes, pruning hooks, scythes, & whatever they could lay hold of, about 60,000. The States general on foot on each side of his coach, the M. de la Fayette at their head on horse back. He returned to Versailles in the same order to the great joy of the remaining courtiers who feared he would have been detained in Paris. The tumults of the city had pretty well subsided, but to-day they have been revived by a new incident. Foulon, one of the fugitive ministers was taken in the country, (it is said by his own tenants) and brought to Paris. Every possible effort of persuasion was exerted in vain to save him. He was forced from the hands of the gardes Bourgeoises by the mob, was hung, & after severing his head, the body was dragged by the enraged populace thro’ the principal streets of Paris. The Intendant of Paris (de Chauvigny) accused of having been in the plots with the late ministry & who had fled, was taken at Compiegne, & a party of 200 militia horse are now gone for him. If they bring him to Paris it will be impossible to save him. Monsieur de la Luzerne was reappointed minister of marine yesterday.
Your last letter sais nothing of my leave of absence. The season is now so advanced towards the Equinox, that if it comes to hand I shall not leave Europe till that be over. Indeed this scene is too interesting to be left at present. But if the permission does not come in time for my passage in the fall, the necessity of my going is so imperious, that I shall be in a most distressing dilemma. I am with sincere esteem & respect Dear Sir Your affectionate friend & servt
Th: Jefferson
P. S. July 23. I just learn that Bertier de Chauvigny was brought to town in the night last night and massacred immediately.
